Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum: The wrong to plaintiff was a continuing one, with damages constantly recurring. He was obliged to file a claim with specified county officials within three months after the damages which he sought to collect were sustained. (County Law, § 6-a.) The period for which he could recover damages commenced three months before the presentation of the claim (Thomann v. City of Rochester, 256 N. Y. 165, 170) and in this action at law continued up to the commencement of the action. (Thomann v. City of Rochester, supra, 171.) It was error for the court to permit the jury to assess damages which accrued more than three months before the filing of the claim. All concur. (The judgment is for plaintiff in an injunction action.) Present • — • Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ.